Citation Nr: 1715284	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  14-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for frontotemporal lobe dementia, to include as secondary to service-connected thrombocytopenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on active duty in the Air Force from July 1981 to October 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, that denied service connection for frontotemporal lobe dementia (listed as frontotemporal lobe dementia/early onset Alzheimer's disease).  

The issue has been recharacterized to comport with the evidence of record.  

In February 2016, the Board requested a VHA opinion, and the VHA opinion was obtained in April 2016.  In May 2016, the Veteran and his representative were provided with a copy of the April 2016 VHA opinion.  No additional argument was submitted by the Veteran or his representative at that time.  In August 2016, the Board requested another VHA opinion, and that VHA opinion was obtained in October 2016.  In November 2016, the Veteran and his representative were provided with a copy of the October 2016 VHA opinion.  In January 2017, the Veteran's representative submitted additional argument in support of his appeal.  


FINDINGS OF FACT

1.  There is no probative evidence demonstrating that the Veteran was exposed to ionizing radiation in service.  

2.  The Veteran's frontotemporal lobe dementia began many years after service, was not caused by any incident of service, including any exposure to microwave radiation, and was not caused by or permanently worsened by his service-connected thrombocytopenia.  



CONCLUSION OF LAW

The criteria for service connection for frontotemporal lobe dementia, to include as secondary to service-connected thrombocytopenia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to radiation may be addressed under 38 C.F.R. § 3.309(d) or § 3.311.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran is service-connected for thrombocytopenia (thrombocytopenia claimed as low blood counts).  The Veteran essentially claims that he has frontotemporal lobe dementia that is related to service, or, more specifically, that is related to his service-connected thrombocytopenia.  He specifically maintains that his frontotemporal lobe dementia was due to exposure to microwave radiation from radar equipment and from nuclear weapons during service.  He also asserts that his service-connected thrombocytopenia caused or aggravated his frontotemporal lobe dementia.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran served on active duty from July 1981 to October 1992.  There is no evidence that the Veteran duties during service resulted in exposure to radiation from intact nuclear weapons or to nuclear radiation, post-detonation.  The Veteran's DD Form 214 lists his occupational specialty as a wideband communication specialist and as a military con communications system specialist.  Given the Veteran's duties, the Board will address the Veteran's claim as though he may have had some exposure to microwave radiation at that time.  

The Veteran's service treatment records do not show treatment for frontotemporal lobe dementia and/or early onset Alzheimer's disease, etc.  Such records do show treatment for headaches and for syncope on several occasions.  The Veteran was also treated for infectious mononucleosis and anemia.  

Post-service private and VA treatment records show treatment for variously diagnosed neurological and brain disorders, to include probably frontotemporal lobe dementia and early onset Alzheimer's disease.  Such records also show treatment for numerous other disorders, including service-connected thrombocytopenia.  

A March 2009 report of a magnetic resonance imaging (MRI) scan report, as to the Veteran's brain, from CH, Brain, Brain Stem, Magnetic Resonance, (MR) Imaging, notes that the Veteran had a new onset of headaches, behavioral changes, memory loss, and difficulty saying the right thing.  The impression was a complete agenesis of the corpus callosum without evidence of a congenital lipoma; dilation of the occipital horns consistent with this diagnosis; and no acute findings.  

A July 2009 Neurology clinic evaluation report from Slucare notes that the Veteran was seen for complaints of headaches that started about eight months before.  The Veteran also reported a history of intermittent expressive aphasia.  The report concluded with an assessment of chronic daily headaches of unclear etiology, and of word-finding difficulties, of unclear cause as they are intermittent.  

A July 2009 report of an MRI study and magnetic resonance angiography (MRA), as to the Veteran's brain, from the St. Louis University, relates an impression of volume loss (central), and no large vessel occlusion.  

An August 2009 progress notes report from the SJMMG Ryan Headache Center refers to a problem list which includes problems of leukopenia, thrombocytopenia, depression, and senile dementia, uncomplicated.  It was also noted that the Veteran had a medical history of diagnoses including of mononucleosis in 1983; anemia in 1994; diabetes in 1995; high cholesterol in 2000; cognitive or personality change of other type of nonpsychotic severity in August 2009; head injury in 2001; congenital anomaly of brain in August 2009; hemicrania continua in August 2009; and OCD (obsessive compulsive disorder) in 2009.  The Veteran reported complaints of increasing occurrences and persistence of obsessive/compulsive behaviors and problems with expressive aphasia.  The assessment included an obsessive compulsive disorder; hemicrania continua; and a congenital anomaly of the brain.  

A report of an August 2009 neurology clinic report from R. Malhotra, M.D., at Slucare, notes that he initially saw the Veteran in July 2009 for symptoms of headaches, memory difficulties, compulsive behaviors and word finding difficulties that were intermittent; with onset about nine months before.  The assessment was aphasia, both expressive and non-expressive, which was intermittent in the past and presently becoming more chronic and worsening; possible early dementia with cognitive dysfunction (short term memory, calculation); and a possible obsessive-compulsive behavior.  Dr. Malhotra indicated that presently it was not clear as to the diagnosis, or cause of these conditions.  

A September 2009 psychiatric evaluation note from St. Louis University indicates that the Veteran was seen for complaints of stress and speech problems.  The diagnoses included suspected organic depressive and anxiety disorder; suspected a possibility of frontotemporal dementia, and the need to rule out other neurological conditions.

An October 2009 MRI scan report, as to the Veteran's brain, from the St. Louis University Hospital notes an impression of agenesis of the corpus callosum with stable dilatation of the lateral ventricles, and of atrophy of the medial temporal lobes.  A January 2010 position-emission tomography (PET)/computed tomography scan report from the same facility, as to the Veteran's brain, relates an impression of no PET evidence for dementia.  .

A December 2010 VA neurological examination report includes a notation that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail.  The diagnoses were chronic headaches, which were associated with some deterioration in mental function, and trouble with memory and word finding.  

The examiner indicated that the headaches which the Veteran was currently experiencing did not appear to be the same headaches that he experienced while he as on military duty when he had some headaches associated with a motor vehicle accident, and also when he was sick with some sinus or respiratory infections and mononucleosis.  The examiner stated that the severe, intractable, constant headaches that the Veteran was currently experiencing were less likely than not related to the headaches he experienced while he was on military duty.  The examiner maintained that the Veteran's headaches in the military were of short duration and were related to illness or trauma such as a vehicle accident.  

The examiner reported that there did seem to be some indication that the Veteran had some low platelets or hematological problems while in the military and that there might be some relationship to his current condition.  The examiner reported that there was an article mentioning mental impairment in the context of idiopathic thrombocytopenic purpura (ITP).  The examiner indicated that the medical treatise was: Vascular Dementia in Patients with Immune Thrombocytopenic Purpura. See Thrombosis Research, Volume 107, Issue 6, 15 September 2002, Pages 337-344.  

The examiner also stated that as the Veteran had decreased platelet counts, evidently of a long duration, and as his wife reported that he had decreased platelet counts in the military, there might be a relationship of his mental impairment to the decreased platelet counts that his wife referred to in the military.  The examiner commented that it was as likely as not that the Veteran's mental impairment or dementia was related to his long term platelet counts that his wife referred to him having while in the military and the persistent low platelet counts he experienced since that time.  

A May 2011 statement from a VA physician notes that the Veteran's claims file was reviewed.  The physician referred to the opinion provided by the examiner, pursuant to the December 2010 VA neurological examination.  The physician also discussed the Veteran's medical history in some detail.  The physician reported that it appeared that the platelet relationship to dementia had "nothing to do with anything" and that, therefore, the dementia was related to an idiopathic process of brain changes.  It was noted that the actual cause for the dementia was not clear from the records and that it made no difference whether the Veteran had low platelet counts.  The physician maintained that it was documented that the Veteran did have low platelet counts in the past, but that such was probably because he had issues related to spleen disorders and problems related to ITP.  

The physician reported that the Veteran probably had some platelet count problems and some other disorders related to protein deficiencies, as well as other issues not well defined in terms of their causation.  The physician stated that whether such problems had anything to do with dementia or not was completely unclear and that it would be speculative to even consider a relationship between any platelet counts and any brain dysfunction of dementia.  The physician commented that, therefore, to a reasonable degree of medical certainty, there appeared to be no connection between the Veteran's platelet counts, his military service, and any dementia outlined pursuant to the December 2010 VA neurological examination report.  The physician further maintained that the positive opinion as indicated by the examiner, pursuant to the December 2010 VA neurological examination report, could not be supported by the records in this matter in reference to platelet counts and dementia.  

An April 2016 VHA opinion was provided by a neurologist.  The physician noted that the Veteran had a clinical diagnosis of dementia that was consistent with a diagnosis of fronto-temporal dementia, given the evidence of temporal lobe atrophy and the complex behavioral disturbances.  The physician stated that, given the twenty-year gap between service and onset of neurological symptoms, it was not likely that there was an association of the claimed disability with the Veteran's service.  The physician also commented that it was more likely than not that the Veteran's thrombocytopenia did not cause or aggravate the claimed dementia disability.  The physician stated that he did not find evidence to support any relationship between the two conditions.  In this regard, the physician also stated that there was no established relationship between immune thrombocytopenia and dementia.  

The physician referred to the medical treatise discussed by the examiner, pursuant to the December 2010 VA neurological examination report, and stated that it reported a few cases of vascular dementia in patients with immune thrombocytopenia, but that no follow up study had confirmed a meaningful association between these conditions.  The physician indicated that the relevance of the article was doubtful as the authors were describing vascular dementia with evidence on brain imaging of ischemic disease, which the neurologist stated was not present in the Veteran's brain imaging.  

An October 2016 VHA opinion was provided by a neurologist.  The physician noted that he reviewed the claims file and pertinent literature.  The physician reported the Veteran served on active duty in the Air Force from July 1981 to October 1992.  The physician stated that the Veteran claimed that exposure to microwave radiation from radar equipment or from nuclear weapons led to his frontotemporal dementia.  It was noted that the Veteran also claimed that his frontotemporal dementia was related to his service-connected thrombocytopenia which was felt to be related to an infection resulting in clinical infectious mononucleosis while in the service.  

The physician indicated that there was no evidence presented which showed that the Veteran's service resulted in radiation from nuclear weapons.  The physician stated that the Veteran was involved with wideband communications as a communication equipment technician, and later, as a military con communications system specialist, both of which would likely have resulted in some exposure to microwave radiation.  

The physician reported that the Veteran began to have headaches in late 2008, which were followed by complaints of changes to cognitive functioning, especially affecting speech production and personality.  It was noted that formal testing did not reveal loss of memory.  The physician stated that an MRI study showed some volume loss and old changes of agenesis of the corpus callosum and ventriculomegaly.  

The physician maintained that the Veteran's clinical history was consistent with a diagnosis of frontotemporal dementia.  The physician reported that a review of the medical literature suggested the possibility that the dementia may be associated with vascular dementia, but that there was no evidence at all associating thrombocytopenia with frontotemporal dementia.  It was noted that there was no MRI evidence suggestive of vascular dementia syndrome in the Veteran.  The physician commented that the preponderance of the evidence suggested that it was not likely that the Veteran's dementia syndrome was related to thrombocytopenia.  

The physician reported that a review of the literature revealed a great deal of information suggesting that microwave radiation may have short term effects on regional blood flow and has been noted to have short term behavioral effects in animals, both positive and negative.  It was noted that there was conflicting information on headaches or behavioral effects of this type of radiation in humans, but that all studies covered only short periods of time.  The physician maintained that there was no convincing evidence of chronic effects in general, other than the increased likelihood of developing certain tumor types.  It was noted that there was no convincing evidence of radiation used in communication causing frontotemporal dementia.  The physician commented that the preponderance of the evidence suggested that it was not likely that the Veteran's dementia was related to any radiation exposure while serving in the military.  

The Board must first consider the Veteran's contention that he has frontotemporal lobe dementia as a result of exposure to ionizing radiation from nuclear weapons during service.  His service records do not reflect any exposure to radiation monitored by dosimetry badge or that he participated in atmospheric nuclear weapon testing or any other radiation risk activity, as defined by 38 C.F.R. § 3.309(d)(3).  As there is no evidence demonstrating participation in a "radiation-risk activity," he does not meet the criteria for qualification as a "radiation-exposed" Veteran.  

Additionally, the Board notes that frontotemporal lobe dementia is not among the types of diseases listed at 38 C.F.R. § 3.309 (d)(2) subject to presumptive service connection in radiation-exposed Veterans.  Further, frontotemporal lobe dementia is not listed under 38 C.F.R. § 3.311(b)(2) as radiogenic diseases. 

While VA may consider a claim under the provisions of this section even when that claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311 (b)(2), VA may only do so "provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease." 3 8 C.F.R. § 3.311(b)(4).  In this case, no evidence has been submitted or cited that would indicate that the Veteran's frontotemporal lobe dementia is a radiogenic disease.  Consequently, service connection for frontotemporal lobe dementia secondary to exposure to ionizing radiation is not warranted.  

The Board has considered the Veteran's assertions regarding exposure to ionizing radiation as a result of working with nuclear weapons.  The Board concludes that even assuming the Veteran did work with nuclear weapons, he is not competent to relate his frontotemporal lobe dementia to any ionizing radiation to which he may have been exposed.  Thus, the Veteran's lay assertions in this regard are not competent or sufficient.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As there is no probative record of the Veteran having been exposed to ionizing radiation in service, there is no need to further assess whether his non-radiogenic disease, frontotemporal lobe dementia, is related to an unknown radiation dose to which he was exposed in service, and service connection for frontotemporal lobe dementia, as secondary to exposure to ionizing radiation, is not warranted.  

The Board now turns to the remaining issue of whether service connection for frontotemporal lobe dementia is warranted based on direct causation, to include possible exposure to microwave radiation, or as secondary to service-connected thrombocytopenia.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that there are opinions from a VA examiner, a VA physician and two VHA experts that address the etiology of the Veteran's claimed frontotemporal lobe dementia.  

The examiner, pursuant to a December 2012 VA neurological examination report, indicated, following a review of the claims file, that there did seem to be some indication that the Veteran had some low platelets or hematological problems while in the military and that there might be some relationship to his current condition.  The examiner reported that there was an article mentioning mental impairment in the context of idiopathic thrombocytopenic purpura (ITP).  The examiner also stated that as the Veteran had decreased platelet counts, evidently of a long duration, and as his wife reported that he had decreased platelet counts in the military, there might be a relationship of his mental impairment to the decreased platelet counts that his wife referred to in the military.  The examiner commented that it was as likely as not that the Veteran's mental impairment or dementia was related to his long term platelet counts that his wife referred to him having while in the military and the persistent low platelet counts he experienced since that time.  

The Board observes that the examiner's opinions are essentially speculative in that terms such as "might" and "there might be a relationship" were used.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  Therefore, the Board finds that the examiner's opinions are not very probative in this matter.  

The VA physician, pursuant to a May 2011 statement, after a review of the claims file, stated that it appeared that the platelet relationship to dementia had "nothing to do with anything" and that, therefore, the dementia was related to an idiopathic process of brain changes.  The physician reported that the Veteran probably had some platelet count problems and some other disorders related to protein deficiencies, as well as other issues not well defined in terms of their causation.  The physician stated that whether such problems had anything to do with dementia or not was completely unclear and that it would be speculative to even consider a relationship between any platelet counts and any brain dysfunction of dementia.  The examiner commented that, therefore, to a reasonable degree of medical certainty, there appeared to be no connection between the Veteran's platelet counts, his military service, and any dementia outlined pursuant to the December 2010 VA neurological examination report.  The examiner further maintained that the positive opinion as indicated by the examiner, pursuant to the December 2010 VA neurological examination report, could not be supported by the records in this matter in reference to platelet counts and dementia.  

The Board observes that the May 2011 physician's opinions specifically contradicted the opinions provided by the examiner, pursuant to the December 2010 VA neurological examination report.  Additionally, the physician did not provide much in the way of a rationale for his opinions that platelet relationship to dementia had "nothing to do with anything," and that it would be speculative to even consider a relationship between any platelet counts and any brain dysfunction of dementia.  Further, the physician did not address whether the Veteran's service-connected thrombocytopenia aggravated his frontotemporal lobe dementia.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Therefore, the Board finds that the VA physician's opinions are not particularly probative in this matter.  

The physician, pursuant to the April 2016 VHA opinion, indicated that given the twenty-year gap between service and onset of neurological symptoms, it was not likely that there was an association of the claimed disability with the Veteran's service.  The physician also commented that it was more likely than not that the Veteran's thrombocytopenia did not cause or aggravate the claimed dementia disability.  The physician stated that he did not find evidence to support any relationship between the two conditions.  In this regard, the physician also stated that there was no established relationship between immune thrombocytopenia and dementia.  

The Board observes that the April 2016 VHA physician did not specifically address the Veteran's reports of microwave radiation exposure during service.  Additionally, the physician did not provide much in the way of a rationale for the provided opinions.  Therefore, the Board finds that the VHA physician's opinions are somewhat less probative in this matter.  

The Board observes that the physician, pursuant to the October 2016 VHA opinion, noted that a review of the medical literature suggested the possibility that the dementia may be associated with vascular dementia, but that there was no evidence at all associating thrombocytopenia with frontotemporal dementia.  The physician indicated that there was no MRI evidence suggestive of vascular dementia syndrome in the Veteran.  The physician commented that the preponderance of the evidence suggested that it was not likely that the Veteran's dementia syndrome was related to thrombocytopenia.  Additionally, the physician stated that there was no convincing evidence of radiation used in communication causing frontotemporal dementia.  The physician commented that the preponderance of the evidence suggested that it was not likely that the Veteran's dementia was related to any radiation exposure while serving in the military.  The Board notes that the VA physician specifically found that there was no relationship between the Veteran's dementia and thrombocytopenia, and that his dementia was not related to any radiation exposure during service.  The physician also provided a rationale for each of those opinions.  Therefore, the Board finds that the physician's opinions are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board notes that the probative medical evidence does not suggest that the Veteran's current frontotemporal lobe dementia is related to his period of service, to include any microwave radiation in service.  In fact, the probative evidence of record is against this finding, indicating that the Veteran's frontotemporal lobe dementia began many years after service, without relationship to service.  Additionally, the probative medical evidence is against a finding that the Veteran's current frontotemporal lobe dementia was caused or worsened by his service-connected thrombocytopenia.  A VHA physician, in very probative October 2016 opinions, has specifically found that the Veteran's frontotemporal lobe dementia was not related to his period of service, to include any microwave radiation in service, and that his service-connected thrombocytopenia did not cause or aggravate his frontotemporal lobe dementia.  

The Veteran has asserted that his claimed frontotemporal lobe dementia had its onset during his period of service, or is related to his service-connected thrombocytopenia.  The Board observes that while the Veteran is competent to report that he had symptoms he felt were related to frontotemporal lobe dementia during service or since service, he is not competent to diagnose his claimed frontotemporal lobe dementia as related to service, or to any service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide a nexus, and a competent medical opinion from a medical professional has not related his frontotemporal lobe dementia to his period of service, or to his service-connected thrombocytopenia.  Thus, the Veteran's lay assertions are not competent or sufficient.  

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for frontotemporal lobe dementia; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for frontotemporal lobe dementia, to include as secondary to service-connected thrombocytopenia, is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


